UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


PEDRO TORRES,
                                                 No. 6:19-cv-06462-MAT
                               Petitioner,       DECISION AND ORDER
           -vs-

S. CRONIN, Superintendent, Groveland
Correctional Facility,

                               Respondent.




I.    Introduction

      Pedro Torres (“Torres” or “Petitioner”) brings this pro se

habeas corpus petition pursuant to 28 U.S.C. § 2241 (“§ 2241”)

alleging that he is being held in state custody in violation of his

federal constitutional rights. For the reasons discussed below,

the For the reasons set forth herein, the Court finds that Torres’

§ 2241 petition must be converted to a petition under 28 U.S.C.

§ 2254 (“§ 2254”). Before the conversion occurs, Torres will be

given an opportunity to withdraw the petition without prejudice.

II.   Background

      Petitioner’s state custody arises from judgments entered on

September 12, 2006, in New York County Supreme Court, convicting

him, upon his guilty pleas, of first-degree criminal sexual act,

first-degree    course   of   sexual   conduct    against   a   child,   and

first-degree criminal contempt.
      In the petition (Docket No. 1), Torres does not challenge his

convictions but rather challenges an August 3, 2017, decision of

the New York State Division of Parole (“Parole Division”) denying

his   discretionary    release   to   parole   supervision      and   imposing

special   conditions    in    anticipation     of    his   eligibility       for

conditional release pursuant to New York Penal Law § 70.40(b).

Specifically, he asserts argues that his constitutional right to

due process has been violated because (1) the Parole Division

unlawfully deprived him of earned good time credits (Ground One);

and (2) various “state authorities,” including the Clerk of the

Appellate Division, Fourth Department, of New York State Supreme

Court, have refused to provide him with the docket number for his

appeal from the denial of his petition under New York Civil

Practice Law and Rules Article 70, thereby depriving him of the

ability to appeal the decision (Ground Two).

      Respondent has answered the petition and filed a supporting

memorandum of law, asserting that because Petitioner’s custody

arises from state court judgments of conviction, his petition

should have been brought pursuant to § 2254, not § 2241. Respondent

requests that Court treat the petition as one filed under § 2254,

after giving   notice    to   Petitioner    and     providing   him   with    an

opportunity to withdraw the petition.




                                      -2-
III. Discussion

        Section 2241 authorizes “the Supreme Court, any justice

thereof, the district courts and any circuit judge within their

respective jurisdictions,” 28 U.S.C. § 2241(a), to grant a writ of

habeas corpus to a “prisoner . . . in custody in violation of the

Constitution or laws or treaties of the United States,” 28 U.S.C.

§   2241(c)(3).    Section   2254,     on   the   other   hand,    governs

“application[s] . . .in behalf of . . . a person in custody

pursuant to the judgment of a State court . . . on the ground that

[the    person   applying]   is   in   custody    in   violation   of   the

Constitution . . . of the United States.” 28 U.S.C. § 2254(a).

Section 2241 is not an independent and separate avenue of relief

but is to be read in conjunction with the requirements of § 2254,

which are “a limitation on the general grant of jurisdiction

conferred in section 2241 that applies to cases involving prisoners

subject to state court judgments.” Rittenberry v. Morgan, 486 F.3d

331, 338 (6th Cir. 2006) (citations omitted).

       The Second Circuit has instructed that “if an application that

should be brought under 28 U.S.C. § 2254 is mislabeled as a

petition under section 2241, the district court must treat it as a

section 2254 application instead.” Cook v. New York State Div. of

Parole, 321 F.3d 274, 277–78 (2d Cir. 2003) (citing James v. Walsh,

308 F.3d 162, 166 (2d Cir. 2002)). “‘[I]t is the substance of the




                                   -3-
petition, rather than its form, that’ governs.” Id. (quoting James,

308 F.3d at 166; alteration in original).

     In   Cook,   the   Second   Circuit   considered   the   proper

characterization of a petition challenging a parole revocation

hearing as procedurally flawed and substantively erroneous due to

the Parole Division’s failure to fix a release date. The Circuit

concluded that the petition should have been brought under § 2254,

not § 2241. See Cook, 321 F.3d at 277 (stating that the language of

§ 2254 “characterize[d] Cook’s petition precisely”). Cook governs

Torres’s case and compels the conclusion that the petition must be

converted from a § 2241 petition to a § 2254 petition. See id. at

278-79 (“A state prisoner such as Cook . . . not only may, but

according to the terms of section 2254 must, bring a challenge to

the execution of his or her sentence—in this case with respect to

revocation of Cook’s parole—under section 2254. A petition under

section 2241 is therefore unavailable to him. We see no distinction

between the state prisoner challenging the calculation of his

sentence in James and Cook’s challenge to the revocation of his

parole. Both were (or are) ‘in custody pursuant to the judgment of

a State court,’ 28 U.S.C. § 2254(a), and both could therefore

challenge their incarceration only under section 2254 “on the

ground that [they were (or are)] in custody in violation of the

Constitution . . . of the United States[.]”) (quotation omitted;

alterations and second ellipsis in original). However, because of


                                 -4-
the limitations on “second and successive” petitions imposed by

28 U.S.C. § 2244, petitioners must be provided notice and an

opportunity to withdraw a petition improperly filed under § 2241

before the district court converts it to a § 2254 petition. Cook,

321 F.3d at 282.

      Therefore, the Court is hereby notifying and advising Torres

that it intends to convert this § 2241 petition to a petition

brought pursuant to § 2254. The effects of such a conversion are

two-fold: First, any subsequent § 2254 petition that Torres brings

will be subject to the restrictions on “second” or “successive”

motions set forth in 28 U.S.C. § 2254(b). Second, the converted

petition will be subject to the one-year statute of limitations

period set forth in 28 U.S.C. § 2244(d)(1). Torres is also advised

that he is entitled to withdraw the petition without prejudice

instead of having it converted to a § 2254 petition.

IV.   Conclusion

      For the foregoing reasons, the Court finds that Torres’ § 2241

petition   must    be   converted   to     a   petition   under   §   2254.   The

conversion of the § 2241 petition to a petition under § 2254 will

occur unless Torres notifies the Court in writing within thirty

(30) days of the date of this Decision Order that he either

(1)   consents    to    the   conversion       despite   the   consequences   of

conversion; or (2) voluntarily withdraws the petition without




                                     -5-
prejudice   instead of   consenting       to   having   it   converted   to   a

petition under § 2254.

     If Torres does not advise the Court in writing within thirty

(30) days of the date of this Decision and Order of either his

consent to the conversion or his voluntary withdrawal of the

petition, the petition will be converted to a petition under § 2254

without further action or order by the Court. The Court then will

proceed to rule on the petition.

     SO ORDERED.

                                          S/Michael A. Telesca


                                     HON. MICHAEL A. TELESCA
                                   United States District Judge

Dated:      November 14, 2019
            Rochester, New York.




                                    -6-
